Citation Nr: 1146973	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a disability of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to December 1978, and he also had Reserve service both before and after this period.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for a left knee disability and bilateral hearing loss.  

In September 2010, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) attempt to obtain the Veteran's service treatment records for his period of active duty from May 16, 1976 to December 12, 1978 as well as his service treatment records for his entire period of reserve service prior to May 1976.  The Board also requested that the AOJ request verification for the Veteran's periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) and obtain any line of duty (LOD) determinations.  The AOJ contacted the National Personnel Records Center (NPRC) and obtained the Veteran's August 1975 Report of Medical Examination as well as a photocopy of his Record of Service which did list some of his LOD determinations between August 1974 and August 1975.  The AMC subsequently readjudicated the claim in the September 2011 Supplemental Statement of the case (SSOC).  Thus, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Unfortunately, a remand of the Veteran's claim seeking service connection for a disability of the left knee condition is necessary.  The Board regrets the delay caused by this remand.  After a thorough review of the claims file, however, the Board finds that further evidentiary development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, the issue of entitlement to service connection for a disability of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's claim for service connection for bilateral hearing loss has been obtained.

2.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In the present appeal, the Veteran maintains that he has bilateral hearing loss as a result of his exposure to extreme noise levels while serving as an Artillery Officer in the U.S. military.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

A review of the claims folder indicates that the RO attempted to obtain the Veteran's records from the NPRC, and a November 2007 Request for Information under PIES (Personnel Information Exchange System) Code M01 did secure a portion of the Veteran's service treatment records pertaining to his Reserve service after his separation from active service.  While the RO was able to retrieve some of the Veteran's service treatment records, the Veteran was informed in a December 2007 letter that the RO attempted to, and was unsuccessful in, locating his records for his period of active duty from 1976 to 1978 from the NPRC.  Based on the December 2007 letter, the NPRC was unable to locate his service treatment records even after conducting an extensive and thorough search of their facility, and ultimately concluded that these records did not exist and that further efforts to locate them at the NPRC would be futile.  A Formal Finding on the Unavailability of Service Records was issued in December 2007, which detailed the attempt made to obtain the service treatment records from the NPRC.  It was ultimately determined that all efforts to obtain the needed military information had been exhausted, further efforts would be futile, and that based upon these facts, the Veteran's service treatment records were not available.  

Pursuant to the September 2010 Board remand, the AOJ attempted to secure the Veteran's service treatment records for his period of active duty as well as his entire period of reserve service prior to May 1976.  A September 2010 Request for Information under PIES Code 099 was successful in retrieving an August 1975 physical examination report as well as the Veteran's Record of Service which listed some of his LOD determinations during his period of Reserve service between August 1974 to August 1975.  

Turning to the Veteran's available service treatment records, the Board notes that, on the August 1975 examination conducted during the Veteran's period of service with the United States Marine Corp, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Furthermore, on the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
5
5
0

On the Veteran's January 1981 examination which was also conducted during his period of service in the Marine Reserves, the clinical evaluation of his ears and drums was shown to be normal, he denied a history of ear, nose or throat trouble, and he had a hearing loss profile of 'H1' at the time of this examination.  The Veteran also underwent an audiological evaluation at this time, and the audiometric results reflect pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

At the May 1987 examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, he denied a history of ear, nose or throat trouble, and he had a hearing loss profile of 'H1' at the time of this examination.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
5
0

In his October 2007 claim, the Veteran indicated that his hearing loss began during service and in an October 2007 tinnitus questionnaire, the Veteran wrote that he had been exposed to loud noises and sounds while serving as an Artillery Officer in service.  During his January 2008 VA examination, the Veteran reported a history of noise exposure while working with artillery weapons, cannons, rifles, small weapons and grenades.  Furthermore, in his November 2008 substantive appeal, the Veteran asserted that his in-service noise exposure led to his current hearing disability.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

Here, the Veteran's military records show that his military occupational specialty (MOS) was that of Artillery Officer, that he completed the Field Artillery Officers Basic training course as well as the Field Artillery Cannon Battery Officers Course, and that he received the Pistol Expert Badge and Rifle Expert Badge.  Additionally, in the January 2008 rating decision, the RO determined that the Veteran's tinnitus was related to his military noise exposure and granted service connection for tinnitus.  In so doing, the RO conceded exposure to acoustic trauma in service.  While the Board agrees with this decision, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

The Veteran underwent an audiological evaluation with a private audiologist in March 2008.  During the evaluation, the Veteran discussed his exposure to the noises and sounds emitted from the firing of rifles, pistols, machine guns and artillery equipment while serving in the military.  The audiologist, C.F., reviewed the Veteran's service treatment records and took note of the Veteran's history of noise exposure.  He also conducted an audiological evaluation of the Veteran, the results of which showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
55
65
LEFT
45
50
65
75
85

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (Court) is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Based on his discussion with and audiological evaluation of the Veteran, C.F. diagnosed the Veteran with mild low frequency sloping to severe high frequency sensorineural hearing loss bilaterally.  He further determined that the Veteran's auditory reflexes are consistent with the degree of hearing loss.  These findings meet the requirements of 38 C.F.R. § 3.385.  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  In this regard, the Veteran was afforded a VA examination in January 2008.  During the examination, the Veteran relayed his military history and complained of difficulty hearing.  The Veteran did not report significant noise exposure while working as a farmer and agronomist after service and denied experiencing any post-service recreational noise exposure.  The examiner conducted an audiological evaluation of the Veteran, the results of which showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
30
LEFT
10
15
15
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  While these audiometric findings did not reflect a hearing loss disability for VA purposes, the examiner did diagnose the Veteran with normal to mild bilateral sensorineural hearing loss and determined that, since the Veteran did not have a ratable hearing loss in 1981 and 1987 after his separation from service, his hearing loss is not due to military noise exposure.  Indeed, the examiner did not find any notations of ear or hearing problems which "would require medical follow-up or which, if treated, would result in a change in auditory thresholds."  The examiner went on to explain that exposure "to either impulse sounds or continuous exposure can cause a temporary threshold shift" but this shift "disappears in 16 to 48 hours after exposure to loud noise."  She further noted that impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  According to the examiner, "[c]ontinuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss" and "[i]f the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists."  The examiner concluded that, "[s]ince the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss."  

As previously noted above, the Veteran underwent another private audiological evaluation in March 2008, and based on the audiometric findings, he was diagnosed with "a mild low frequency sloping to severe high frequency sensorineural hearing loss bilaterally."  The audiologist, C.F., reviewed the Veteran's service treatment records and determined that, based on the Veteran's history of exposure to noises and sounds produced from the firing of rifles, pistols, machine guns and artillery weapons while serving in the military from the mid 1970's through the late 1980's, "it is quite likely that this was the beginning of [the Veteran's] hearing loss...."  C.F. further explained that, since the Veteran's period of service, he has not been exposed to a significant amount of noise, and the type and degree of his hearing level on his audiogram is consistent with noise induced hearing loss.  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began in service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure, his credible post-service assertions that he has continued to experience hearing loss since his discharge from service, and the positive March 2008 private opinion.  In addition, the RO granted the Veteran service connection for tinnitus based on the same claim of noise exposure in the January 2008 rating decision.  The fact that the Veteran has been granted compensation for a service-related hearing problem adds to the credibility of his contention that his hearing loss is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the January 2008 VA medical opinion which does not relate the Veteran's hearing loss to service.  In rendering her negative opinion, the VA examiner relies on the Veteran's normal audiological results at the time of discharge as well as during his period of reserve service in 1981 and 1987.  By noting that the Veteran was shown to have normal hearing on these examination reports, the VA examiner may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation or at the subsequent evaluations.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Moreover, the VA examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions that he began noticing difficulty hearing in service and has continued to experience symptoms of hearing loss since his discharge from service.  

On the other hand, the March 2008 private audiologist considered the Veteran's description of his in-service experiences and his exposure to loud sounds while working with different types of artillery and small weapons, conducted an audiological evaluation of the Veteran, and rendered an opinion based on these experiences and the examination results.  Based on the audiometric readings, he explained that the type and degree of the Veteran's hearing level is consistent with noise induced hearing loss, and determined that the Veteran's hearing loss was related to his military service.  

It would have also been helpful if the private audiologist brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  However, the Board finds it unnecessary to remand this case again for another medical opinion.  Instead, given that the positive March 2008 opinion indicates that, at minimum, the high frequency sensorineural portion of the Veteran's hearing loss is consistent with hearing loss due to noise exposure, and the record reflects that he served as an Artillery Officer, did not report significant occupational noise exposure, or any recreational noise exposure and the fact that the Board has conceded that the Veteran had noise exposure in service, the Board will resolve reasonable doubt about the connection between the current hearing loss and the noise exposure in service in his favor and grant service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for bilateral hearing loss is granted.  

REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran contends that he injured his left knee while participating in an obstacle course during his reserve service.  Specifically, the Veteran claims that he injured his left knee on August 7, 1975 and even after receiving treatment, he continued experiencing pain and swelling in his left knee to the point that he had to have it drained.  According to the Veteran, he has continued experiencing problems with his left knee since this injury.  See February 2008 Statement of Veteran.  [The Veteran also submitted notations he reportedly made concerning when and where his left knee injury occurred as well as when he received treatment for said injury.  See Veteran's notations, dated in August 1975.]  

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  In other words, that the Veteran developed some his disabilities at some point during the time period he was a member of the U.S. Marine Corps is not enough.  Rather, to warrant service connection, the Veteran must essentially show: (1) that his claimed disabilities were incurred during a period of active duty; or (2) that he became disabled from a disease or injury during a period of active duty for training or from an injury during a period of inactive duty training.  

As previously discussed above, pursuant to the September 2010 Board remand, the AOJ was able to retrieve the Veteran's August 1975 report of medical examination as well as his Record of Service which listed his LOD determinations for the time period between August 1974 to August 1975.  While the clinical evaluation of his lower extremities was shown to be normal on the August 1975 physical examination report, the Record of Service verifies that the Veteran participated in a period of Active Duty for Training (ACDUTRA) while completing Officer Candidate School at the Marine Corps Base in Quantico, Virginia between June 8, 1975 to August 15, 1975.  

Post-service records reflect that the Veteran presented at the VA treatment facility in Grand Island, Nebraska in March 2008 with complaints of chronic pain in his left knee.  The Veteran reported that he hurt his left leg in basic training and a physical evaluation of the left leg revealed an "exophytic area" in the left lower extremity  

The Veteran has also submitted a "buddy" statement from a fellow Reservist who participated in the same training course in which the Veteran was injured.  See February 2008 Statement of J.K.  In his statement, J.K. explained that he and the Veteran both participated in the Marine Corps officer training course which took place at the Marine Corps Base in Quantico, Virginia between June 8, 1975 to August 15, 1975.  J.K. described the various academic and physical tests they had to complete prior to graduation and specifically described one particular physical challenge wherein the students were instructed to successfully jump over a wall.  According to J.K., when it was the Veteran's turn to complete this challenge, he "hit the wall hard and hit the ground holding his knee in pain."  J.K. stated that the Veteran had to be taken to the military hospital, and after his release, his knee appeared "badly swollen, almost double it's normal size, wrapped and he was on crutches."  While the Veteran was allowed to complete the remainder of the academic portion of the testing, all physical activity was thereafter suspended, and the Veteran's knee remained "swollen" and "black and blue."  According to J.K., he and the Veteran stayed in contact the following school year, and he recalled that the Veteran's knee became a constant problem for him.  J.K. states that he and the Veteran have gotten together many times since this incident, and he has witnessed the Veteran's various knee problems throughout the years.  He claims that the Veteran's left knee injury was much more severe than originally thought and has continued to cause him great pain and suffering since he injured it in August 1975.  

With regard to the Veteran's lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the nature of the Veteran's condition, its observable symptoms, and the statement submitted by the Veteran's fellow Reservist in support of his contention, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his left knee since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

The Board notes that VA's duty to assist also includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a medical examination is necessary when the evidence indicates that a Veteran's current disability may be associated with service, but is lacking in specificity to support a decision on the merits.)  

The Veteran's Record of Service shows that he participated in a verified period of ACDUTRA from June 8, 1975 to August 15, 1975, and these dates were further confirmed in J.K's statement.  In addition,  the evidence of record indicates that the Veteran currently experiences chronic pain in his left knee and the physical evaluation of the knee revealed an "exophytic area" in the left lower leg region.  No medical opinion concerning the cause of the Veteran's left knee condition has been provided.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of the Veteran's left knee condition and to determine whether the Veteran's left knee condition is related to his period of active service, to include his verified period of ACDUTRA.  

Also, the most recent records of treatment that the Veteran has received at the VA Medical Center (VAMC) in Grand Island, Nebraska are dated in March 2008.  Any more recent records of pertinent medical care that the Veteran may have received at that facility should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1. Request records of left knee treatment that the Veteran may have received at the VAMC in Grand Island, Nebraska since March 2008.  Copies of such records which are available should be associated with the claims folder.  

2. Then, the Veteran should be accorded an appropriate VA examination to determine the nature and etiology of any current left knee disability that may be present.  The claims file and a copy of this REMAND must be made available to the examiner for review in connection with the examination.  The examiner is required to review all pertinent service treatment records, and VA medical records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  

All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of any current left knee disability, and provide diagnoses for all identified disabilities.  

b. For any such disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is (are) otherwise related to active duty, including the Veteran's verified period of ACDUTRA (June 8, 1975 - August 15, 1975).  

c. If the examiner finds that the Veteran's current left knee disability was not incurred during his period of active duty for training with the U.S. Marine Corps, he or she should provide an opinion as to 1) whether the Veteran had a pre-existing left knee condition prior to his period of active service from May 1976 to December 1978; and if so 2) did that pre-existing left knee condition undergo a permanent increase in severity during his active service beyond its natural progress?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. Then, readjudicate the issue of entitlement to service connection for a disability of the left knee.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


